Citation Nr: 0911511	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-39 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for an eye disability, 
to include defective vision.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disability 
manifested by headaches.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a disability 
manifested by shortness of breath.

6.  Entitlement to service connection for a disability 
manifested by dizziness.

7.  Entitlement to service connection for hemorrhoids with 
constipation.

8.  Entitlement to service connection for a gastrointestinal 
disorder to include abdominal cramping.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a sinus disorder.

11.  Entitlement to service connection for a dental 
condition.

12.  Entitlement to service connection for tobacco addiction.

13.  Entitlement to service connection for groin strain.

14.  Entitlement to service connection for tinea pedis.

15.  Entitlement to service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Veteran was provided a Board hearing in August 2008.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  The Board has consolidated some 
of the issues certified on appeal to simplify the 
adjudication and to better reflect the Veteran's contentions.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2008 hearing, prior to promulgation of a 
decision in the appeal for service connection for a dental 
condition, tobacco addiction, groin strain, tinea pedis, and 
a prostate disorder, the Veteran communicated that he wished 
to withdraw those appeals.

2.  In a January 1969 rating decision, a VA RO denied the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder on the basis that the evidence did not 
then show that the Veteran had an acquired psychiatric 
disorder.  The appellant did not appeal that decision and it 
is final.

3.  Evidence received since the January 1969 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for a 
psychiatric disorder, and raises a reasonable possibility of 
substantiating the claim.

4.  An unappealed January 2000 rating decision denied the 
Veteran's application to reopen a claim of service connection 
for defective vision/eye disability.  

5.  Evidence received since the January 2000 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for defective 
vision/eye disability.

6.  An unappealed January 1969 rating decision denied the 
Veteran's claim of entitlement to service connection for a 
disability manifested by headaches.

7.  Evidence received since the January 1969 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for headaches.

8.  A heart disorder was not manifested in service or for 
many years thereafter; the preponderance of the competent 
evidence is against a finding that the Veteran's current 
cardiac disability is related to his service.

9.  A disability manifested by shortness of breath was not 
manifested in service; there is no competent medical evidence 
that the Veteran now has any chronic disability manifested by 
shortness of breath that is related to his period of service.

10.  A chronic disability manifested by dizziness was not 
manifested in service; there is no competent medical evidence 
that the Veteran now has any chronic disability manifested by 
dizziness that is related to his period of service.

11.  A chronic gastrointestinal disability or disability 
manifested by abdominal cramping was not manifested in 
service; there is no competent medical evidence that the 
Veteran now has any chronic gastrointestinal disability or 
disability manifested by abdominal cramping that is related 
to his period of service.

12.  Hypertension was not manifested in service or for many 
years thereafter; the preponderance of the competent evidence 
is against a finding that the Veteran's current hypertension 
is related to his service.

13.  A chronic sinus disability was not manifested in 
service; there is no competent medical evidence that the 
Veteran now has any chronic sinus disability that is related 
to his period of service.


CONCLUSIONS OF LAW

1.  With respect to the Veteran's appeal for service 
connection for a dental condition, tobacco addiction, groin 
strain, tinea pedis, and a prostate disorder, the criteria 
for withdrawal of a substantive appeal by the appellant have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b) (2008).

2.  The January 1969 rating decision denying entitlement to 
service connection for a psychiatric disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  New and material evidence has been received since the 
January 1969 rating decision and the claim of entitlement to 
service connection for an acquired psychiatric disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

4.  The January 2000 RO decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

5.  New and material evidence has not been received since the 
RO's January 2000 rating decision; the claim for service 
connection for defective vision/eye disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

6.  The January 1969 rating decision denying entitlement to 
service connection for a disability manifested by headaches 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

7.  New and material evidence has not been received since the 
January 1969 rating decision; the claim for service 
connection for disability manifested by headaches is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

8.  Service connection for a heart disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West, 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

9.  Service connection for disability manifested by shortness 
of breath is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West, 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

10.  Service connection for disability manifested by 
dizziness is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West, 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

11.  Service connection for hemorrhoids with constipation is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West, 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

12.  Service connection for a gastrointestinal disorder to 
include abdominal cramping is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West, 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

13.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West, 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

14.  Service connection for a sinus disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West, 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

At the August 2008 hearing before the undersigned, the 
Veteran indicated that he wished to withdraw his appeals of 
entitlement to service connection for a dental condition, 
tobacco addiction, groin strain, tinea pedis, and a prostate 
disorder.  A written transcript of the hearing was created 
and associated with the Veteran's claim file.  The Board 
finds that the Veteran's statement, as documented in the 
transcript, satisfies the requirements for withdrawing that 
appeal.  Thus, there is no remaining allegation of error of 
fact or law for appellate consideration, and those appeals 
are withdrawn.  Accordingly, the Board does not have 
jurisdiction to review the appeals, and they are dismissed.  
As the appeals are dismissed, it is not necessary to discuss 
VA's duties to notify and assist the veteran with respect to 
the dental condition, tobacco addiction, groin strain, tinea 
pedis, and a prostate disorder claims.

II.  Duties to Notify and Assist

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issue of whether new and 
material evidence has been received for the claim for service 
connection for an acquired psychiatric disorder has been met 
to the extent necessary to reopen the claim, such that any 
deficiency in this regard is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Complete pre-adjudication notice was sent in January 2006 
(two letters), June 2006, July 2006, and November 2006 for 
the service connection claims.  In claims to reopen 
previously denied issues, VA must provide a claimant with 
notice of what constitutes new and material evidence to 
reopen the claim.  VA's notice letter should describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA substantially complied with the notice requirements for 
the request to reopen claims of entitlement to service 
connection for eye disabilities in the January 4, 2006 
letter.  He was not provided with a letter addressing the 
requirements for reopening a previously denied claim for 
service connection for a disability manifested by headaches.  
Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was provided with a statement of the case 
explaining that his claim was previously denied and that new 
and material evidence had not been submitted.  He has 
demonstrated his actual knowledge of what was required to 
reopen his claim.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  He was provided with a travel 
Board hearing.  VA need not obtain an examination for the 
claims of entitlement to service connection for heart 
disorder, shortness of breath, dizziness, hemorrhoids with 
constipation, gastrointestinal disorder to include abdominal 
cramping, hypertension, and sinus disorder, as the 
evidentiary record does not tend to show that these 
disabilities are associated with an established event, 
injury, or disease in service or otherwise associated with 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  VA examination is not required for the remaining 
claims because the appellant has not submitted new and 
material evidence to reopen the claims for service connection 
for headaches and eye disabilities.  See 38 C.F.R. § 
3.159(c)(4)(iii).  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

III.  New and Material Evidence

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Psychiatric Disorder

The Veteran's claim of entitlement to service connection for 
a neuropsychiatric disability was denied in a January 1969 
rating decision on the grounds that the evidence did not then 
show that the Veteran had an acquired psychiatric disorder.  
The Veteran did not appeal this rating decision and it became 
final at the end of the appellate period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.1100.

At the time of the January 1969 rating decision, the evidence 
consisted of the Veteran's service treatment records, which 
showed two in-service hospitalizations 
with diagnoses of immature personality; and a VA psychiatric 
examination dated in November 1968 that found no psychiatric 
disorder.  

Since the January 1969 rating decision, a VA treatment record 
dated in October 2008 includes a diagnosis of major 
depressive disorder, and the treatment provider notes that 
the Veteran had a history of depressive symptoms dating to 
his period of service.  This evidence is new in that it has 
not been previously received and material in that it relates 
to an unestablished fact necessary to substantiate the 
underlying claim for service connection; that is, that the 
Veteran has a currently diagnosed acquired psychiatric 
disability, which may be causally related to active service.  
It thus raises a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that the requirements 
for new and material evidence under 38 C.F.R. § 3.156(a) have 
been met and the claim is reopened.

Eyes/Vision Claim

Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation [i.e., not a 
compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.)

In January 1969, August 1969, and February 1992 rating 
decisions, the RO denied the Veteran's claims of service 
connection for defective vision and various other eye 
disabilities.  In January 1998, the Veteran again requested 
that a claim of entitlement to service connection for an eye 
disorder be reopened.  In January 2000, the RO denied the 
veteran's application to reopen his claim.  The veteran was 
notified of this decision and of his appellate rights by a 
letter dated that same month. He did not appeal.  This 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.

The relevant evidence of record regarding the Veteran's eyes 
at the time of the January 2000 rating decision consisted of 
the Veteran's service treatment records which noted that he 
was issued glasses during service for defective vision and 
that he was treated for conjunctivitis in September 1965 and 
hyperopia in July 1966; his service separation examination 
which noted normal examination of the eyes; VA examination 
dated in November 1968 which noted 20/20 vision in each eye 
and no ocular pathology; and private treatment records dated 
in December 1991 and May 1992 noting myopia, presbyopia, and 
astigmatism.  The RO determined that service connection for 
an eye disability was not warranted because the evidence did 
not show that the veteran had a chronic eye disability in 
service, and because defective vision was not a compensable 
disability.

Evidence pertinent to the eye claim received since the 
January 2000 rating decision consists of June 2004 and August 
2006 treatment records showing diagnoses of presbyopia, 
myopia, and astigmatism.

The recently submitted treatment records show treatment for 
vision problems; these conditions were noted in records at 
the time of the previous denial, when they were found to not 
constitute disabilities for VA purposes.  Thus, while the 
treatment records are new, they are not material within the 
meaning of 38 C.F.R. § 3.156(a) because they do not relate to 
an unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The record still lacks competent evidence showing 
a chronic eye disability for VA compensation purposes that 
was incurred in active service.  

Accordingly, the Board finds that the evidence received 
subsequent to January 2000 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for defective vision/eye disability.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Accordingly, the appeal 
is denied.



Headaches

In a January 1969 rating decision, a VA RO denied the 
Veteran's claim of entitlement to service connection for 
disability manifested by headaches.  He did not appeal.  This 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.

The relevant evidence of record regarding the Veteran's 
headaches at the time of the January 1969 rating decision 
consisted of the Veteran's service treatment records, which 
noted complaints of headaches in March 1965, February 1966, 
and February 1968; his service separation examination which 
noted normal head and neurologic examinations; VA examination 
dated in November 1968 which noted complaints of headaches, 
but normal neurologic examination and normal skull X-ray.

The RO determined that service connection for headache 
disability was not warranted because the evidence did not 
show that the veteran had a chronic headache disability.

Evidence received since the January 1969 rating decision 
consists of VA and private medical records; it does not show 
complaints or treatment for a chronic headache disorder.

Thus, while the treatment records are new, they are not 
material within the meaning of 38 C.F.R. § 3.156(a) because 
they do not relate to an unestablished fact necessary to 
substantiate the claim and they do not raise a reasonable 
possibility of substantiating the claim.  The record still 
lacks competent evidence showing a chronic disability 
manifested by headaches that was incurred in service.  
Moreover, as a layperson, the Veteran's own statements cannot 
establish a current diagnosis here.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In so finding, the Board does 
acknowledge Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which the Federal Circuit commented that competence 
to establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
However, these factors have not been satisfied here.  
  
For the above reasons, the Board finds that the evidence 
received subsequent to January 1969 is not new and material 
and does not serve to reopen the veteran's claim for service 
connection for disability manifested by headaches.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Accordingly, 
the appeal is denied.

IV.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including hypertension, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Heart Disorder

The Veteran's service treatment records do not show any 
complaints or diagnoses related to a heart problem.  The 
April 1968 separation examination noted a normal heart 
examination.

Following separation from active service, VA examination in 
November 1968 noted no heart complaints.  Examination of the 
cardiovascular system was negative.  A November 2003 
treatment record noted an abnormal electrocardiogram (EKG).  
Hypertensive cardiovascular disease was noted in October 
2004.  Stress test in August 2005 suggested ischemia.  
Dilated cardiomyopathy was noted in September 2005.  

After reviewing the evidence of record, the Board finds that 
service connection for a heart disorder is not warranted.

As was previously noted, the Veteran's service treatment 
records are silent for any heart problems.  Furthermore, 
there is no postservice medical evidence of a heart 
disability until 2003, more than 30 years after the Veteran's 
discharge.  Such a long interval between service and the 
initial postservice medical documentation of a disability is, 
of itself, a factor against a finding that such disability is 
service-connected.  See Maxson v. Gober, 230 F 3d 1330, 1333 
(Fed. Cir. 2000).  Current diagnoses of ischemia, 
cardiomyopathy, and hypertensive cardiovascular disease have 
not been medically associated with the Veteran's period of 
active service in the 1960s.

The Board has also considered the Veteran's statements to the 
effect that his current heart problems are attributable to an 
in-service cause.  In this regard, the veteran is competent 
to give evidence about what he experienced; for example, he 
is competent to discuss his current pain and other 
experienced symptoms. See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, as noted previously, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In the present case, the heart symptomatology is not found to 
be capable of lay observation.  Therefore, the Veteran's 
statements do not constitute competent evidence to establish 
continuity of symptomatology.  Moreover, the question of 
etiology is found to involve complex medical issues, which, 
as a layperson, the Veteran is not qualified to address.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 45 (1992). 

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Shortness of Breath

The service treatment records do not show any complaints of 
breathing problems.  Chest X-ray in January 1965 noted clear 
lung fields.  The separation examination noted normal lungs 
examination and normal chest X-ray.

VA examination in November 1968 noted negative respiratory 
system findings.  A November 2003 treatment record noted the 
chest was free of rales and wheezes bilaterally.  The Veteran 
was noted to be a cigarette smoker.  Chest X-ray in February 
2006 was essentially negative.  

There is no current medical diagnosis of a disability 
manifested by shortness of breath and no competent evidence 
that a chronic disability manifested by shortness of breath 
was found in service or at any time postservice.  Without any 
competent evidence that the Veteran now has such chronic 
disability, he has not met the threshold requirement for 
establishing service connection, and the claim must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In reaching the above conclusion, the Board does acknowledge 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
However, these factors have not been satisfied here.  Thus, 
current disability is not here established by the Veteran's 
own statements.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Dizziness

The service treatment records note one complaint of dizziness 
in February 1968; neurological evaluations in service were 
normal.  The separation examination noted normal neurological 
examination.  Neurological examination in November 1968 was 
normal.  

There is no current medical diagnosis of a disability 
manifested by dizziness or any competent evidence that a 
chronic disability manifested by dizziness was found in 
service or at any time postservice.  Without any competent 
evidence that the Veteran now has such chronic disability, he 
has not met the threshold requirement for establishing 
service connection, and the claim must be denied.  See 
Brammer, supra.  Moreover, for the reasons noted above, 
current disability is not here established by the Veteran's 
own statements.  

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



Hemorrhoids with Constipation

The service treatment records do not show any complaints or 
findings related to hemorrhoids or constipation problems.  
The separation examination noted normal anus and rectum 
examination.  on VA examination in November 1968 the 
digestive system examination was negative.  During a 
colonoscopy in February 1996, small internal hemorrhoids were 
noted. 

After reviewing the evidence of record, the Board finds that 
service connection for a hemorrhoids with constipation is not 
warranted.  As was previously noted, the Veteran's service 
treatment records are silent for any hemorrhoid complaints or 
findings.  Furthermore, there is no post-service medical 
evidence of hemorrhoids until 1996, more than 25 years after 
the Veteran's discharge.  Such a long interval between 
service and the initial postservice medical documentation of 
a disability is, of itself, a factor against a finding that 
such disability is service-connected.  See Maxson, supra.  
The hemorrhoids noted in 1996 have not been medically 
associated with the Veteran's period of active service in the 
1960s.

The Board has considered the Veteran's statements to the 
effect that his current hemorrhoids were noted in service.  
However, his statements are contradicted by the medical 
record, which does not document any hemorrhoid findings until 
many years after service.  Therefore, while he is competent 
to report a history of observable symptoms, the Board places 
more probative weight on the absence of documented treatment 
for many years following discharge.  In essence, then, while 
the Veteran is found to be sincere in his beliefs, the 
lengthy gap in documented treatment compels the Board to find 
that his statements are not credible as to continuity of 
symptomatology. 

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



Gastrointestinal Disorder to Include Abdominal Cramping

During service, in January 1965, the Veteran reported a 
cramping pain in the right rectus muscle area.  This was 
noted after he performed sit-ups.  He had experienced similar 
pains in his thighs in the past.  Examination showed no 
masses or obvious spasms.  Chest X-ray was unremarkable.  The 
separation examination in April 1968 noted "cramps, mild, 
due to operation, no comp[lications], no seq[uelae]."  
Examination of the abdomen and viscera was normal.

VA examination in November 1968 noted negative digestive 
system examination and no hernia.  A February 1996 
colonoscopy report noted the Veteran had a history of rectal 
bleeding.  Small colon polyps and small internal hemorrhoids 
were noted.  On a December 2002 treatment record, the Veteran 
denied bowel problems.  On a February 2006 treatment record, 
the Veteran reported occasional cramps.  

The service treatment records do not show a chronic 
gastrointestinal disability or chronic disability associated 
with abdominal cramping.  The single complaint of abdominal 
pain was noted to have resolved prior to separation from 
service.  Following service, the first indication of a 
gastrointestinal complaint is in 1996, more than 25 years 
following separation from service.  

The colon polyps noted in 1996 have not been medically 
associated with the Veteran's period of active service in the 
1960s.

The Board has also considered the Veteran's statements to the 
effect that he has a chronic gastrointestinal and/or 
abdominal cramping disorder that began during service.  
However, these statements are inconsistent with the extensive 
medical record in this case, which fails to document such 
complaints for many years and in fact indicates that the 
Veteran denied bowel complaints.  Thus, while competent to 
report observable gastrointestinal symptomatology, his claims 
of continuous symptomatology in this case are not found to be 
credible, however sincere he may be in his beliefs.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Hypertension

The Veteran's service enlistment examination in September 
1964 noted blood pressure of 130/70.  There were no 
references to hypertension or high blood pressure in his 
service treatment records.  His service separation 
examination in April 1968 found blood pressure to be 100/64.  
Heart examination was normal.

On VA examination in November 1968, blood pressure was noted 
as 96/60.  An August 1990 treatment record noted the Veteran 
had controlled hypertension.  Private and VA treatment 
records dated since 2003 have shown diagnoses of 
hypertension.  

Blood pressure readings during service were within normal 
limits.  The first post-service evidence of high blood 
pressure/hypertension is seen in August 1990, more than 20 
years after the veteran's separation from service.  Such a 
lengthy interval of time between service and the initial 
postservice clinical manifestation of a disability for which 
service connection is sought is, of itself, a factor weighing 
against a finding that a disability is service connected.  
Maxson, supra.  Moreover, as hypertension is not capable of 
lay observation, continuity of symptomatology cannot be 
established through the Veteran's own statements.  Layno, 
supra.

Accordingly, service connection for the Veteran's 
hypertension on a direct basis, i.e., that it was incurred or 
aggravated in service is not warranted.  There is also no 
basis for service-connecting hypertension on a presumptive 
basis, as it was not manifested in the first post-service 
year.

There is no medical opinion of record that would connect the 
Veteran's current hypertension with any event of his active 
service.  Moreover, his own contentions in this regard are 
not competent evidence, as he is a layperson, untrained in 
determining medical etiology.  See Espiritu, supra.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt; however, the 
preponderance of the evidence is against this claim.  Hence, 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Sinus Disorder

The service treatment records note one complaint of sinus 
problems in March 1966.  The separation examination noted 
normal sinuses.  Sinus examination in November 1968 was 
negative.  

There is no current medical diagnosis of a sinus disorder or 
any competent evidence that a chronic sinus disability was 
found in service or at any time postservice.  Without any 
competent evidence that the Veteran now has such chronic 
disability, he has not met the threshold requirement for 
establishing service connection, and the claim must be 
denied.  See Brammer, supra.  

In reaching the above conclusion, the Board does acknowledge 
Jandreau, supra, in which the Federal Circuit commented that 
competence to establish a diagnosis of a condition can exist 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  However, these factors have not been satisfied 
here.  Thus, current disability is not here established by 
the Veteran's own statements.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt; however, the 
preponderance of the evidence is against this claim.  Hence, 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

The appeals for entitlement to service connection for a 
dental condition, tobacco addiction, groin strain, tinea 
pedis, and a prostate disorder are dismissed.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder; to this extent only the appeal is 
granted.

The appeal to reopen a claim of entitlement to service 
connection for an eye disability, to include defective 
vision, is denied.

The appeal to reopen a claim of entitlement to service 
connection for a disability manifested by headaches is 
denied.

Service connection for a heart disorder is denied.

Service connection for a disability manifested by shortness 
of breath is denied.

Service connection for a disability manifested by dizziness 
is denied.

Service connection for hemorrhoids with constipation is 
denied.

Service connection for a gastrointestinal disorder to include 
abdominal cramping is denied.

Service connection for hypertension is denied.

Service connection for a sinus disorder is denied.




REMAND

The Veteran was hospitalized during active service on two 
occasions with diagnoses of immature personality disorder.  
Recently submitted VA treatment records include a diagnosis 
of major depressive disorder.  The Veteran testified, in 
essence, that his service complaints were early 
manifestations of his current psychiatric disability.  A 
current VA psychiatric examination is necessary to properly 
evaluate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA psychiatric examination for the 
purpose of ascertaining the current nature 
and likely etiology of his psychiatric 
disorder.  The claims folder should be 
made available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.  
Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
psychiatric disorder is causally related 
to the Veteran's active military service.  
The examiner should also comment as to the 
approximate date of onset of any currently 
diagnosed psychiatric disorder.  All 
opinions expressed by the examiner should 
be accompanied by a complete rationale.

2.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder.  If this claim remains denied, 
the Veteran and his representative should 
be furnished a SSOC and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


